Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orihara et al. (U.S. Application Pub. No. 2020/0094554 A1) 
	Orihara et al. (¶ [0029]-[0035], [0095]) discloses the instant claimed subject matter as following:
Re-claim 1, 15, 17, a liquid droplet discharging apparatus (1) comprising: a discharging head (3) having: a liquid channel including a nozzle; and an energy applying part (D) configured to apply, to liquid inside the liquid channel, discharge energy for discharging a liquid droplet of the liquid from the nozzle; a signal outputting circuit (4; ¶ [0030]) configured to output signals depending on whether the nozzle satisfies a predetermined discharging performance; and a controller (2), wherein the controller is configured to perform determination as to whether the nozzle satisfies the predetermined discharging performance (¶ [0043]); and the controller is configured to estimate viscosity (see viscosity estimation circuit 62; fig.1, ¶ [0034]-[0035], [0044]-[0045]) of the liquid inside the discharging head based on: 
Re-claim 13, the liquid droplet discharging apparatus further comprising a purge unit configured to perform a purge of discharging the liquid inside the discharging head from the nozzle, wherein the controller is configured to control the purge unit to perform the purge based on the estimated viscosity of the liquid. (see cleaning ¶ [0095])
Re-claim 14, wherein the controller is configured to control the energy applying part to perform a flushing of discharging the liquid from the nozzle, based on the estimated viscosity of the liquid. (see also cleaning ¶ [0095])
Re-claim 16, the liquid droplet discharging apparatus further comprising a voltage generator, wherein the energy applying part is configured to apply pressure to the liquid inside the liquid channel in a case that a driving voltage generated by the voltage generator is applied to the energy applying part, and in a case that the controller controls the energy applying part to discharge the liquid droplet from the nozzle toward the medium, the controller is configured to control the voltage generator to generate the driving voltage corresponding to the estimated viscosity of the liquid, and to apply the driving voltage to the energy applying part. (referred as supply driving signals Vin, Vout; fig.5; ¶ [0030])
 	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 


Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Orihara et al. in view of Watanabe et al. (U.S. Application Pub. No. 2005/0104921 A1)
Orihara et al. discloses elements of the instant claimed subject matter as noted above with the exception of wherein in a case that the liquid droplet is discharged from the nozzle, the signal outputting circuit is configured to output a signal indicating that the nozzle satisfies the predetermined discharging performance; wherein in a case that a flying velocity of the liquid droplet discharged from the nozzle is not less than a predetermined velocity, the signal outputting circuit is configured to output a signal indicating that the nozzle satisfies the predetermined discharging performance;  wherein in a case that a flying direction of the liquid droplet discharged from the nozzle is a predetermined direction, the signal outputting circuit is configured to output a signal indicating that the nozzle satisfies the predetermined discharging performance; a detecting electrode, wherein the signal outputting circuit is configured to output the signals depending on as to whether the nozzle satisfies the predetermined discharging performance, based on an electric change occurring in the detecting electrode by the liquid droplet discharged from the nozzle; and wherein the signal outputting circuit is configured to output a signal indicating that the nozzle does not satisfy the predetermined discharging performance at least in a case that the liquid droplet is not discharged from the nozzle.
Watanabe et al. discloses the conventionally techniques that determines the optimum drive waveform for driving a discharge head of the droplet discharge device by measuring the weight (using the electrode), flying speed and other properties of droplets discharged on a trial basis (¶ [0041]-[0044], [0053]-[0058],[0079]-[0082], see figs.1-4, claims). Therefore, it would have been obvious to one of ordinary skill in the art at the time the .

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Application Pub. No. 2019/0210052 A1 to Baker et al.
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. .
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853

June 6, 2021